UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2241


BARBARA D. GAITHER,

                  Plaintiff - Appellant,

             v.

SOCIAL SECURITY ADMINISTRATION, Office          of   the   General
Counsel; MICHAEL J. ASTRUE, Commissioner,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cv-00288-BO)


Submitted:    March 17, 2009                 Decided:   March 19, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barbara D. Gaither, Appellant Pro Se.        Charlene Patricia
Bellinger-Honig, SOCIAL SECURITY ADMINISTRATION, Elisa Frances
Donohoe, Special Assistant United States Attorney, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Barbara D. Gaither appeals the district court’s order

affirming    the    Commissioner’s          denial      of   Gaither’s     applications

for   disability      insurance       benefits         and   supplemental     security

income.        We        must     uphold     the       Commissioner’s        disability

determination       if     the    decision        is    supported    by    substantial

evidence    and     the    correct    law        was   applied.      See     42   U.S.C.

§ 405(g) (2006); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).      We have reviewed the record and the district court’s

order and find no reversible error.                    Accordingly, we affirm.       We

dispense     with    oral        argument     because        the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2